      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 1 of 25




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


 DONNA BENTZEN, BLAIN & EILEEN HOUSER,
 CRAIG & KATIE WALTERS, RAINEY & DEBBIE
 WALTERS, APRIL HUCKE, RICHARD &
 CATHERINE TISCHER, DENISE ROELLICH, KIM
 WING, COLIN MCKEOWN, KENNETH SCOTT,
 ROBIN DYCK, HOLLY BRENNER, MARY LOU
 ARENTZ, ROBERT CLARK, CHARLES & KAREN
 GATES, TODD BLANCHARD, DONNA GILBERT,
 GLENN & IRENE WOOD, DANIEL & BETTY
 FAGAN, SHIRLEY ARENTZ, PAUL & SHIRLEY
 URBANEK, TRAVIS & GLENA SUITER,
 KATHLEEN ZABEL, TERRY & LINDA GREENE,
 THOMAS & PATRICIA DUNN, BARBARA
 GANDER, STEVE FLICK, PETER GRIFFITH, JEFF
 & COLLEEN BONSACK, EARL & ELAINE
 BONSACK, ROSALIE SCHNICK, THOMAS                      Case No. 21-cv-581
 READY, JESSE & ASHLEY BONSACK, AND
 WILLIAM PFAFFLIN,                                     (Formerly Wisconsin Circuit
                                                       Court La Crosse County No.
                                                       2021CV000393)
                    Plaintiffs,

v.                                                     NOTICE OF REMOVAL


 THE 3M COMPANY, f/k/a Minnesota Mining and            JURY TRIAL DEMANDED
 Manufacturing Co., AGC CHEMICALS AMERICAS
 INC., AMEREX CORPORATION, ARKEMA INC.,
 ARCHROMA MANAGEMENT LLC, BASF
 CORPORATION, individually and as successor in
 interest to Ciba Inc., BUCKEYE FIRE EQUIPMENT
 COMPANY, CARRIER GLOBAL CORPORATION,
 CHEMDESIGN PRODUCTS INC., CHEMGUARD
 INC., CHEMICALS, INC., CLARIANT
 CORPORATION, individually and as successor in
 interest to Sandoz Chemical Corporation, CORTEVA,
 INC., individually and as successor in interest to
 DuPont Chemical Solutions Enterprise, DEEPWATER
 CHEMICALS, INC., DUPONT DE NEMOURS INC.,
 individually and as successor in interest to DuPont
 Chemical Solutions Enterprise, DYNAX
 CORPORATION, E. I. DUPONT DE NEMOURS

                                            1
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 2 of 25




 AND COMPANY, individually and as successor in
 interest to DuPont Chemical Solutions Enterprise,
 KIDDE-FENWAL, INC., individually and as
 successor in interest to Kidde Fire Fighting, Inc.,
 NATION FORD CHEMICAL COMPANY,
 NATIONAL FOAM, INC., THE CHEMOURS
 COMPANY, individually and as successor in interest
 to DuPont Chemical Solutions Enterprise, THE
 CHEMOURS COMPANY FC, LLC, individually and
 as successor in interest to DuPont Chemical,
 individually and as successor in interest to The Ansul
 Company, TYCO FIRE PRODUCTS LP, and DOE
 DEFENDANTS 1-20, fictitious names whose present
 identities are unknown,


                       Defendants.

       Defendants Tyco Fire Products LP and Chemguard, Inc. (“Tyco and Chemguard”), by and

through undersigned counsel, hereby give notice of the removal of this action, pursuant to 28

U.S.C. §§ 1332(d), 1441, 1442(a)(1), 1446 and 1453, from the Circuit Court of the State of

Wisconsin, La Crosse County to the United States District Court for the Western District of

Wisconsin.    As grounds for removal, Tyco and Chemguard allege as follows on personal

knowledge as to their own conduct and status and on information and belief as to all other matters:

                                PRELIMINARY STATEMENT

       1.        Plaintiffs seek to hold Tyco and Chemguard and certain other Defendants

(collectively, the “Defendants”) liable based on their alleged conduct in manufacturing, marketing

and/or selling aqueous film-forming foams (“AFFF”) that Plaintiffs allege was used by civilian

and military airports, including at the La Crosse Regional Airport (“the Airport”), fire departments

and industrial facilities for firefighting and training exercises, thereby resulting in environmental

contamination.




                                                 2
          Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 3 of 25




          2.      Specifically, Plaintiffs allege that Defendants’ AFFF contained and/or degraded

into per- and polyfluoroalkyl substances (“PFAS”), including perfluorooctanoic acid (“PFOA”)

and perfluorooctane sulfonic acid (“PFOS”), and that these substances caused contamination of

the surface and groundwater as well as public drinking water wells in and around the City of La

Crosse.

          3.      At least some of the AFFF used by civilian and military airports, fire departments

and industrial facilities in and around the City of La Crosse was manufactured by a select group

of suppliers (including Tyco and Chemguard) in accordance with the military’s rigorous

specifications (“MilSpec AFFF”).           Under the federal officer removal statute, 28 U.S.C.

§ 1442(a)(1), Tyco and Chemguard are entitled to remove this action in order to have their federal

defense adjudicated in a federal forum. See Papp v. Fore-Kast Sales Co., 842 F.3d 805, 810–15

(3d Cir. 2016). Such removal “fulfills the federal officer removal statute’s purpose of protecting

persons who, through contractual relationships with the Government, perform jobs that the

Government otherwise would have performed.” Isaacson v. Dow Chem. Co., 517 F.3d 129, 133

(2d Cir. 2008).

          4.      In addition and in the alternative, removal of this action – a putative class action –

is proper under relevant provisions of the Class Action Fairness Act (“CAFA”), which grants

district courts original jurisdiction over class actions where, as here, there is minimal diversity of

citizenship, the proposed plaintiff class contains at least 100 members in the aggregate, and the

amount in controversy exceeds $5 million, exclusive of costs and interest. 28 U.S.C. § 1332(d)(2),

(d)(5)(B).




                                                    3
        Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 4 of 25




                                         BACKGROUND

        5.      This action was filed on August 3, 2021 in the Circuit Court of the State of

Wisconsin, La Crosse County, bearing Case No. 2021CV000393 (Ex. A, Complaint). Venue is

proper in this Court pursuant to 28 U.S.C. §§ 130(b), 1441(a), and 1442(a) because the Circuit

Court of the State of Wisconsin, La Crosse County, is located within the Western District of

Wisconsin.

        6.      Tyco and Chemguard accepted service of the Complaint, attached hereto as Ex. A,

on August 16, 2021. Accordingly, this notice of removal is timely filed under § 1446(b)(1). Tyco

and Chemguard are not aware of and have not been served with any other process, pleadings, or

orders in this action.

        7.      Tyco and Chemguard are not required to notify or obtain the consent of any other

Defendant in this action in order to remove Plaintiffs’ action as a whole under § 1442(a)(1). See,

e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase

Manhattan Corp., No. 99 Civ. 3970(LLS), 1999 WL 518836, at *1 (S.D.N.Y. July 21, 1999);

Torres v. CBS News, 854 F. Supp. 245, 246 n.2 (S.D.N.Y. 1994). Nor does removal of a class

action under CAFA require consent of other defendants. 28 U.S.C. § 1453(b).

        8.      Plaintiffs generally allege that certain of the Defendants (the “AFFF Defendants”),

including Tyco and Chemguard, have manufactured, marketed, and/or sold AFFF products, which

contain PFAS, including PFOS, PFOA, and/or their chemical precursors (Ex. A, Compl. ¶¶ 2–5).

Plaintiffs allege that the AFFF manufactured, marketed, and/or sold by the AFFF Defendants, due

to its use by civilian and military airports, including at the Airport, fire departments and industrial

facilities for firefighting and training exercises, caused the contamination of the surface and

groundwater as well as public drinking water wells in and around La Crosse. (Id. ¶¶ 10–11).



                                                  4
        Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 5 of 25




Plaintiffs allege that they must incur substantial costs associated with monitoring, testing, treating,

remediation, and other future expenses; and that they have experienced diminution of property

value. (Id. ¶ 13–15).

       9.      Plaintiffs assert claims for negligence (id. ¶¶ 214–226), trespass (id. ¶¶ 227–238),

abnormally dangerous activity and absolute and strict liability (id. ¶¶ 239–248), private nuisance

(id. ¶¶ 249–256), product liability – failure to warn (id. ¶¶ 257–272), actual fraudulent transfer

(against Defendants DuPont and Chemours only) (id. ¶¶ 273–279), and punitive damages (id.

¶¶ 280–285).

       10.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiffs and a copy is being filed with the Clerk of the Circuit Court of the State

of Wisconsin, La Crosse County.

       11.     By filing a Notice of Removal in this matter, Tyco and Chemguard do not waive

the rights of any Defendant to object to service of process, the sufficiency of process, jurisdiction

over the person, or venue; and Tyco and Chemguard specifically reserve the rights of all

Defendants to assert any defenses and/or objections to which they may be entitled.

       12.     Tyco and Chemguard reserve the right to amend or supplement this Notice of

Removal.

                    REMOVAL IS PROPER UNDER THE FEDERAL
                  OFFICER REMOVAL STATUTE, 28 U.S.C. § 1442(A)(1)

       13.     Removal here is proper under the federal officer removal statute, 28 U.S.C. §

1442(a)(1), which provides for removal of an action relating to a defendant’s acts undertaken at

the direction of a federal officer. Removal is appropriate under this provision where the removing

defendant establishes that: (a) it is a “person” within the meaning of the statute; (b) it acted under

federal authority; (c) its actions taken pursuant to a federal officer’s directions have a causal nexus

                                                  5
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 6 of 25




with or are otherwise related to Plaintiffs’ claims or injuries; and (d) it can assert a “colorable”

federal defense. Papp, 842 F.3d at 812; cf. Mesa v. California, 489 U.S. 121, 124–25, 129–31,

133–35 (1989); Cuomo v. Crane Co., 771 F.3d 113, 115 (2d Cir. 2014); Isaacson, 517 F.3d at 135;

Durham, 445 F.3d at 1251.

       14.     Removal rights under the federal officer removal statute are much broader than

under the general removal statute, 28 U.S.C. § 1441. Suits against defendants acting on behalf of

federal officers “may be removed despite the nonfederal cast of the complaint; the federal-question

element is met if the defense depends on federal law.” Jefferson County v. Acker, 527 U.S. 423,

431 (1999). This is because § 1442(a)(1) protects “the government’s need to provide a federal

forum for its officers and those who are ‘acting under’ a federal office.” Albrecht v. A.O. Smith

Water Prods., No. 11 Civ. 5990(BSJ), 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011) (citation

omitted).    This important federal policy “should not be frustrated by a narrow, grudging

interpretation of [§] 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969); see Durham,

445 F.3d at 1252. To the contrary, § 1442 as a whole must be “liberally construe[d]” in favor of

removal. Papp, 842 F.3d at 812 (alterations in original) (internal quotation marks omitted).

       15.     All requirements for removal under § 1442(a)(1) are satisfied where, as here, the

notice of removal alleges that the Plaintiffs’ injuries are caused at least in part by MilSpec AFFF.

See, e.g., Nessel v. Chemguard, Inc., No. 1:20-cv-1080, 2021 WL 744683, at *3 (W.D. Mich. Jan.

6, 2021) (denying motion to remand in AFFF case against Tyco and Chemguard and other

manufacturers and holding that, notwithstanding Plaintiffs’ assertion “that they do not seek

resolution of any claims related to MilSpec AFFF[,] . . . . Plaintiffs cannot decide what defense

Defendants might present”); Ayo v. 3M Co., No. 18-CV-0373(JS)(AYS), 2018 WL 4781145

(E.D.N.Y. Sept. 30, 2018) (denying motion to remand and finding that federal officer removal was



                                                 6
        Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 7 of 25




proper in a lawsuit against Tyco and Chemguard and other AFFF manufacturers). The court

overseeing the In re Aqueous Film-Forming Foams Products Liability Litigation multi-district

litigation has also found on multiple occasions that removal under § 1442(a)(1) is proper where

the notice of removal alleges that Plaintiffs’ injuries are caused, at least in part, by MilSpec AFFF.

See Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 103 (D.S.C.

May 24, 2019) (“MDL Order 1”), at 3–6; Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-

mn-2873-RMG, ECF No. 320 (D.S.C. Sept. 27, 2019) (“MDL Order 2”), at 3–5; Order, In re

AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 325 (D.S.C. Oct. 1, 2019)

(“MDL Order 3”), at 3–6. Given its experience with the claims and defenses in AFFF litigation,

the MDL Court’s holdings clearly demonstrate that this case, too, has been properly removed to

federal court.1

A.     MilSpec AFFF

       16.        Since the 1960s, the United States military has used MilSpec AFFF on military

bases, airfields, and Navy ships—settings where fuel fires are inevitable and potentially

devastating—to train its personnel, put out fires, save lives, and protect property. Because of its

effectiveness, MilSpec AFFF has also been used in other settings, including civilian airports,

where fuel fires are an acute risk. Indeed, the United States Naval Research Laboratory developed

AFFF in response to catastrophic fires aboard the aircraft carriers USS Forrestal in 1967 and USS

Enterprise in 1969.2 Decades later, the Naval Research Laboratory described the development of

AFFF as “one of the most far-reaching benefits to worldwide aviation safety.”3


       1
       Following removal, Tyco and Chemguard intend to designate this action for transfer to
the MDL.
       2
          See Press Release 71-09r, U.S. Naval Research Lab., Navy Researchers Apply Science
to Fire Fighting (Oct. 23, 2009), https://tinyurl.com/y2jq4q4w.
       3
           U.S. Navy, NRL/MR/1001-06-8951, The U.S. Naval Research Laboratory (1923–2005):
                                                  7
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 8 of 25




       17.       The manufacture and sale of MilSpec AFFF is governed by rigorous military

specifications created and administered by Naval Sea Systems Command.            The applicable

specification, Mil-F-24385 (“the MilSpec”), was first promulgated in 1969, and has been revised

a number of times since then.4 All MilSpec AFFF products must be qualified for listing on the

applicable Qualified Products List prior to military procurement.       Prior to such listing, a

manufacturer’s products are examined, tested, and approved to be in conformance with

specification requirements.5 The MilSpec designates Naval Sea Systems Command as the agency

responsible for applying these criteria and determining whether AFFF products satisfy the

MilSpec’s requirements. After a product is added to the Qualified Products List, “[c]riteria for

retention of qualification are applied on a periodic basis to ensure continued integrity of the

qualification status.”6 Naval Sea Systems Command reserves the right to perform any of the

quality assurance inspections set forth in the specification where such inspections are deemed

necessary to ensure supplies and services conform to prescribed requirements.

       18.       From its inception until very recently, the MilSpec included the express

requirement that MilSpec AFFF contain “fluorocarbon surfactants.” All fluorocarbon surfactants

are PFAS, and that category includes PFOA, PFOS, and their chemical precursors—the very

compounds at issue in the Complaint here. This requirement has been in force for virtually the

entire time period at issue in the Complaint.      In 2019 the MilSpec removed the modifier



Fulfilling the Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the Roosevelts’
Vision”), https://permanent.fdlp.gov/gpo125428/roosevelts.pdf.
       4
          The 1969 MilSpec and all its revisions and amendments through April 2020 are available
at https://tinyurl.com/yxwotjpg.
       5
            Dep’t of Defense SD-6, Provisions Governing Qualification 1 (Feb. 2014),
https://tinyurl.com/y5asm5bw.
       6
           Id.

                                               8
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 9 of 25




“fluorocarbon” from “surfactants,” but it expressly states that “the DoD intends to acquire and use

AFFF with the lowest demonstrable concentrations of . . . PFOS and PFOA” “[i]n the short term.”

PFOA or PFOS are unavoidably present at some concentrations in fluorocarbon surfactants, and

the current MilSpec expressly contemplates that AFFF formulations will contain PFOA and PFOS

(subject to recently imposed limits).

       19.       So-called “Part 139” airports are those serving scheduled passenger flights by nine

passenger (or larger) aircraft or unscheduled passenger flights by 31 passenger (or larger) aircraft.

See 14 C.F.R. § 139.1 (2019). The federal government requires Part 139 airports to use MilSpec

AFFF. On July 8, 2004, the FAA issued Advisory Circular 150/5210-6D, which stated that “AFFF

agents [used by Part 139 airports] must meet the requirements of Mil-F-24385F.”7 Although the

preamble indicated that the circular was for guidance only, on February 8, 2006, the FAA issued

a CertAlert clarifying that the MilSpec AFFF requirement was, in fact, mandatory and that “[a]ny

AFFF purchased after July 1, 2006 by an airport operator certified under Part 139 must meet [Mil-

F-24385F].”8 The FAA explained:

       There are several reasons for this requirement. First of all, AFFF has to be
       compatible when mixed. AFFF manufactured by different manufacturers, although
       meeting the UL 162 standard, may not be compatible. AFFF meeting the Military
       Specification will always be compatible with other Military Specification AFFF no
       matter the manufacturer. Second, AFFF meeting the military specification requires
       less agent than AFFF meeting UL 162 to extinguish the same size fire. Finally, the
       requirement to use Mil Spec is in concert with the National Fire Protection
       Association National Fire Code 403, paragraph 5.1.2.1.9




       7
           See Advisory Circular 150/5210-6D at 4, Chapter 6, https://tinyurl.com/yxpk87ky.
       8
        See DOT/FAA/TC-14/22, Impact of Alternative Fuels Present in Airports on Aircraft
Rescue and Firefighting Response at 25-26 (Aug. 2014), https://tinyurl.com/rt35dgp.
       9
           Id.

                                                  9
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 10 of 25




       20.     On September 1, 2016, the FAA issued a superseding CertAlert, which reiterated

that “Airport operators must ensure any AFFF purchased after July 1, 2006, meets Mil-Spec

standards.”10 Thus, from July 1, 2006 to present, airport operators holding an FAA Airport

Operating Certificate have been required to purchase MilSpec AFFF for use.

       21.     The Airport is a federally-regulated Part 139 airport11 that is required to stock and

use MilSpec AFFF. MilSpec AFFF has been used and released into the environment at the Airport

since at least 2006.

B.     All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied

               1.      The “Person” Requirement Is Satisfied

       22.     The first requirement for removal under the federal officer removal statute is

satisfied here because Tyco and Chemguard (a limited partnership and corporation, respectively)

are “persons” under the statute. For purposes of § 1442(a)(1), the term “person” includes

“corporations, companies, associations, firms, [and] partnerships.” Papp, 842 F.3d at 812 (quoting

1 U.S.C. § 1); accord Bennett, 607 F.3d at 1085; Isaacson, 517 F.3d at 135–36.

               2.      The “Acting Under” Requirement Is Satisfied

       23.     The second requirement (“acting under” a federal officer) is satisfied when an entity

assists or helps carry out the duties or tasks of a federal officer. Papp, 842 F.3d at 812. “The

words ‘acting under’ are to be interpreted broadly . . . .” Isaacson, 517 F.3d at 136 (citation

omitted). Federal courts “have explicitly rejected the notion that a defendant could only be ‘acting




       10
         Federal Aviation Administration, Cert Alert No. 16-05: Update on Mil-Spec Aqueous
Film Forming Foam (AFFF) at 2 (Sept. 1, 2016), https://tinyurl.com/ya5pvbkh.
       11
           See FAA Part 139 Airport Certification Status List (last updated Aug. 3, 2021), available
at https://www.faa.gov/airports/airport_safety/part139_cert/.

                                                10
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 11 of 25




under’ a federal officer if the complained of conduct was done at the specific behest of the federal

officer or agency.” Papp, 842 F.3d at 813.

       24.       The requirement of “acting under” federal office is met here because Plaintiffs’

claims, at least in part, challenge Tyco and Chemguard’s alleged conduct in providing vital

products “that, in the absence of Defendants, the Government would have had to produce itself.”

Isaacson, 517 F.3d at 137. MilSpec AFFF is a mission-critical military and aviation safety product

that, without the support of private contractors, the government would have to produce for itself.

See Ayo, 2018 WL 4781145, at *9 (describing MilSpec AFFF as a “mission-critical” and “life-

saving product” used by all branches of the U.S. armed forces and NATO members (internal

quotation marks omitted)); cf. Isaacson, 517 F.3d at 137. The Naval Research Laboratory states

that, “[a]lthough [it] was responsible for the original concepts and formulations, it was necessary

to elicit the aid of the chemical industry to synthesize the fluorinated intermediates and agents to

achieve improvements in formulations.”12 Accordingly, the military has long depended upon

outside contractors like Tyco and Chemguard to develop and supply AFFF. See Chemguard, 2021

WL 744683, at *3 (holding that Tyco and Chemguard and other AFFF manufacturers were “acting

under” a federal officer in connection with the manufacture and sale of MilSpec AFFF); Ayo, 2018

WL 4781145, at *8–9 (same); see also MDL Order 1, at 3–6 (finding that the “acting under”

requirement was satisfied because defendant demonstrated that it was manufacturing AFFF under

the guidance of the U.S. military); MDL Order 2, at 3–5 (same for AFFF used at Part 139 airport);

MDL Order 3, at 3–6 (same). If Tyco and Chemguard and other manufacturers did not provide

MilSpec AFFF for use at military bases and Part 139 airports, the government would have to

manufacture and supply the product itself.


       12
            Fulfilling the Roosevelts’ Vision, supra n.3, at 37.

                                                  11
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 12 of 25




       25.       In designing, manufacturing and supplying the MilSpec AFFF at issue, Tyco and

Chemguard acted under the direction and control of one or more federal officers. Specifically,

Tyco and Chemguard acted in accordance with detailed specifications, promulgated by Naval Sea

Systems Command, that govern AFFF formulation, performance, testing, storage, inspection,

packaging, and labeling. Further, the AFFF products in question were subject to various tests by

the United States Navy before and after being approved for use by the military and for inclusion

on the Qualified Products List maintained by the DoD.13

                 3.     The Causation/Relation Requirement Is Satisfied

       26.       The third requirement, that the defendant’s actions taken “under color of federal

office” have a causal nexus with or otherwise related to plaintiff’s claims or injuries, erects a hurdle

that “is quite low.” Isaacson, 517 F.3d at 137.14 To satisfy this requirement, a defendant need

only establish that an act that allegedly caused or contributed to the Plaintiffs’ injury occurred

while the defendant was performing its official duties. Id. at 137–38.

       27.       Here, the Plaintiffs’ claims arise at least in part from Tyco and Chemguard’s

production and sale of AFFF manufactured to military specifications for use at Part 139 airports.

Plaintiffs allege that the use of PFAS in AFFF is the source of its injuries. (See, e.g., Ex. A, Compl.

¶¶ 10–14). Tyco and Chemguard contend that the use of such chemicals in MilSpec AFFF was

required by military specifications. The conflict is apparent: MilSpec AFFF was developed by

Tyco, Chemguard, and other manufacturers to meet specifications established by the DoD.

Military installations and Part 139 airports are required to employ MilSpec AFFF. The design



       13
            See Dep’t of Defense, SD-6, supra n.5, at 1.
       14
          The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions
subject to suit resulted directly from government specifications or direction.” Albrecht, 2011 WL
5109532, at *5.

                                                  12
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 13 of 25




choices Plaintiffs are attempting to impose via state tort law would create a conflict in which Tyco

and Chemguard could not comply with both the MilSpec and the purported state-prescribed duty

of care. See Boyle, 487 U.S. at 509; see also Ayo, 2018 WL 4781145, at *9 (“[T]here is evidence

of a ‘casual connection’ between the use of PFCs in AFFF and the design and manufacture of

AFFF for the government.”); MDL Order 1, at 5–6 (“Here, [Plaintiff]’s claims arise out of use of

AFFF products that it claims Tyco manufactured and sold, and for which the U.S. military imposes

MilSpec standards. The Court . . . finds that the causation element of federal officer removal is

satisfied here.”); MDL Order 2, at 5 (finding the causation element of federal officer removal

satisfied where Tyco and Chemguard’s AFFF products, “for which the military imposes MilSpec

standards,” were used at several Part 139 airports); MDL Order 3, at 5–6 (same as to MilSpec

AFFF used at a single airport).

       28.     Here, Plaintiffs’ purported injuries arise at least in part from MilSpec AFFF. The

connection between Plaintiffs’ alleged injuries and Tyco and Chemguard’s actions under color of

federal office is clear. It is irrelevant that the Plaintiffs do not expressly contend that they have

been injured by MilSpec AFFF. Courts “credit Defendants’ theory of the case when determining

whether [the] causal connection exists.” Isaacson, 517 F.3d at 137; see also Chemguard, 2021

WL 744683, at *3 (noting that “Plaintiff cannot decide what defense Defendants might present”).

               4.      The “Colorable Federal Defense” Requirement Is Satisfied

       29.     The fourth requirement (“colorable federal defense”) is satisfied by Tyco and

Chemguard’s assertion of the government contractor defense.

       30.     At the removal stage, a defendant need only show that its government contractor

defense is colorable; that is, “that the defense was ‘legitimate and [could] reasonably be asserted,

given the facts presented and the current law.’” Papp, 842 F.3d at 815 (alteration in original)

(citation omitted). “A defendant ‘need not win his case before he can have it removed.’” Id.
                                                 13
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 14 of 25




(quoting Willingham, 395 U.S. at 407); see also Isaacson, 517 F.3d at 139 (“To be ‘colorable,’ the

defense need not be ‘clearly sustainable,’ as the purpose of the statute is to secure that the validity

of the defense will be tried in federal court.” (citation omitted)). At the removal stage, the inquiry

“is purely jurisdictional, and neither the parties nor the district courts should be required to engage

in fact-intensive motion practice, pre-discovery, to determine the threshold jurisdictional issue.”

Cuomo, 771 F.3d at 116.15 Moreover, “this inquiry is undertaken whilst viewing the facts in the

light most favorable to Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783–

84 (E.D. Pa. 2010). “Precisely in those cases where a Plaintiff challenges the factual sufficiency

of the defendant’s defense, the defendant should ‘have the opportunity to present [his] version of

the facts to a federal, not a state, court.’” Cuomo, 771 F.3d at 116 (alteration in original) (citation

omitted).

       31.     Under the government contractor defense, the defendant is not liable for the design,

manufacture, or warnings of equipment or supplies “when (1) the United States approved

reasonably precise specifications; (2) the equipment conformed to those specifications; and (3) the

supplier warned the United States about the dangers in the use of the equipment that were known

to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

       32.     Tyco and Chemguard have satisfied these elements for purposes of removal. As

discussed above, Naval Sea Systems Command approved reasonably precise specifications,

governing MilSpec AFFF formulation, performance, testing, storage, inspection, packaging, and

labeling. Tyco and Chemguard’s products appeared on the DoD Qualified Products List, which



       15
           See also Kraus v. Alcatel-Lucent, No. 18-2119, 2018 WL 3585088, at *2 (E.D. Pa. July
25, 2018) (“A court does not ‘determine credibility, weigh the quantum of evidence or discredit
the source of the defense’ at this stage. Instead, [the court] only determine[s] whether there are
sufficient facts alleged to raise a colorable defense.” (internal citation omitted)).

                                                  14
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 15 of 25




could have happened only if Naval Sea Systems Command had first determined that they

conformed to the MilSpec. See Ayo, 2018 WL 4781145, at *13 (“[T]here is colorable evidence

that Manufacturing Defendants’ Mil-Spec AFFF is not a stock product and that the government

approved reasonably precise specifications requiring them to use PFCs, including PFOS and

PFOA, in their products.”); see also id. (“There is also colorable evidence . . . that Manufacturing

Defendants’ AFFF products conformed to the government’s reasonably precise specifications.”);

MDL Order 1, at 5 (finding defendant demonstrated a colorable defense “where it contends that

its AFFF products were manufactured according to the U.S. military’s MilSpec specifications”);

MDL Order 2, at 4 (same, as to Tyco and Chemguard); MDL Order 3, at 5 (same); see also

Chemguard, 2021 WL 744683, at *4.

       33.     Moreover, the government was sufficiently informed regarding alleged product-

related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and

procuring MilSpec AFFF. The military specifications have long included testing protocols and

requirements for toxicity, chemical oxygen, and biological demand. Indeed, it is clear that the

United States has long understood that AFFF contains PFAS and may contain or break down into

PFOS and/or PFOA; that AFFF constituents can migrate through the soil and potentially reach

groundwater; and that it has been reported that this may raise environmental or human health

issues.16 For example, as early as October 1980, a report supported by the U.S. Navy Civil

Engineering Laboratory, U.S. Air Force Engineering Service Center, and the U.S. Army Medical

Research and Development Command stated that AFFF contained fluorocarbons and that “[a]ll of

the constituents resulting from fire fighting exercises are considered to have adverse effects



       16
        See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and Its Salts
1–6 (Nov. 4, 2002) (excerpt).

                                                15
      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 16 of 25




environmentally.”17 By no later than 2001, DoD was aware of data purportedly showing PFAS

compounds in MilSpec AFFF to be “toxic” and “persistent.”            In 2002, the United States

Environmental Protection Agency issued a draft hazard assessment for PFOA, which reviewed in

detail, among other data, human epidemiological studies and animal toxicology studies pertaining

to alleged associations between PFOA and cancer. More recently, in a November 2017 report to

Congress, the DoD acknowledged the concerns raised by the EPA regarding PFOS and PFOA.

Nonetheless, it still described AFFF containing PFOS or PFOA as a “mission critical product [that]

saves lives and protects assets by quickly extinguishing petroleum-based fires.”18 Indeed, Naval

Sea Systems Command continues to require that MilSpec AFFF contain “surfactants,” and

recognizes that PFAS, including PFOS and PFOA, will be present (subject to recently imposed

limits for PFOS and PFOA) in AFFF formulations.19 See Ayo, 2018 WL 4781145, at *12 (“That

the DoD knows of the alleged risks of PFC-based AFFF products but continues to purchase them

supports the position that the government approved reasonably precise specifications for the

claimed defective design.”); MDL Order 1, at 5 (“As to whether [defendant] adequately informed

the U.S. military of dangers associated with its AFFF products of which the military was not

already aware, [defendant] points to materials such as a November 2017 Department of Defense




       17
           See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam
(AFFF) Wastes for Recovery of Its Active Ingredients 1 (Oct. 1980),
https://apps.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.
       18
         Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1–2 (Oct. 2017)
(pub. Nov. 3, 2017), https://tinyurl.com/wshcww4.
       19
            See MIL-PRF-24385F(SH), Amendment 4, § 6.6 & Tables I, III (2020),
https://quicksearch.dla.mil/qsDocDetails.aspx?ident_number=17270; see also David Vergun,
DOD Officials Discuss Fire-Fighting Foam Replacement, Remediation Efforts (Sept. 16, 2020),
https://tinyurl.com/ty5ku8hp.

                                               16
      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 17 of 25




report to Congress, in which the agency acknowledged the [EPA]’s stated concerns with

PFOS/PFOA in drinking water . . . .”).

       34.     At minimum, these facts constitute colorable evidence that Naval Sea Systems

Command “made a discretionary determination” regarding the formulation of MilSpec AFFF after

weighing the fire-suppression benefits against the alleged risks. See Twinam v. Dow Chem. Co.

(In re “Agent Orange” Prod. Liab. Litig.), 517 F.3d 76, 90 (2d Cir. 2008); see also Albrecht, 2011

WL 5109532, at *5 (“A defendant is not required to warn the government where ‘the government

knew as much or more than the defendant contractor about the hazards of the product.’” (citation

omitted)). Where, as here, the government has exercised “discretionary authority over areas of

significant federal interest such as military procurement,” the government contractor defense

applies. In re “Agent Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also Ayo, 2018 WL

4781145, at *13.

       35.     Tyco and Chemguard’s use of PFAS in MilSpec AFFF was required by military

specifications. By seeking to impose tort liability on Tyco and/or Chemguard for alleged injuries

to Plaintiffs that were caused in whole or in part by Tyco and Chemguard’s compliance with

military specifications, Plaintiffs are attempting to use state tort law to attack design choices

dictated by the military. The government contractor defense precludes such an attack. See Boyle,

487 U.S. at 509.

                   ALTERNATIVELY, FEDERAL JURISDICTION EXISTS
                                  UNDER CAFA

       36.     CAFA grants district courts original jurisdiction over class actions where there is

minimal diversity, the proposed plaintiff classes contain at least 100 members in the aggregate,

and the amount in controversy exceeds $5 million, exclusive of costs and interest. 28 U.S.C.

§ 1332(d)(2), (d)(5)(B); see Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013).

                                               17
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 18 of 25




A.      Minimal Diversity Exists

        37.     Minimal diversity exists for purposes of CAFA where “any member of a class of

plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

        38.     Plaintiffs allege that they are “residents of La Crosse, Wisconsin”.        (Ex. A,

Compl. ¶ 1). They further assert that the presence of PFAS in their water supply must be remedied

now or in the future “to safeguard their property.” (Id. ¶ 246). These allegations demonstrate that

Plaintiffs are domiciled in Wisconsin (i.e., live there and intend to remain there) and are therefore

citizens of Wisconsin for purposes of diversity jurisdiction. See Dakuras v. Edwards, 312 F.3d

256, 258 (7th Cir. 2002) (“Citizenship for purposes of the diversity jurisdiction is domicile, and

domicile is the place one intends to remain . . . .”).

        39.     The Complaint alleges that numerous Defendants are corporations that are formed

under the law of a State other than Wisconsin and have their principal place of business in a State

other than Wisconsin. (See, e.g., id. ¶¶ 58, 60, 71, 73, 84, 87). Accordingly, minimal diversity

exists in this case.

B.      The Proposed Class Contains At Least 100 Members

        40.     Plaintiffs allege that members of the putative class will number in the “tens of

thousands.” (Id. ¶ 205).

        41.     Therefore, the proposed class contains at least 100 members.

C.      The Amount in Controversy Exceeds $5 Million

        42.     For purposes of a notice of removal, the defendant need only make “a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). “[T]he claims of the individual class




                                                  18
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 19 of 25




members shall be aggregated to determine whether the matter in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(6).

        43.     Plaintiffs seek recovery of costs and expenses related to past, present and future

investigation, sampling, and assessment of the extent of PFAS contamination; past, present, future

treatment and remediation of PFAS contamination; and the diminution of property value caused

by PFAS contamination in Plaintiffs’ private wells and surrounding groundwater. (Id. at Prayer

for Relief).

        44.     Plaintiffs also seek an award of general, compensatory, exemplary, consequential,

nominal, and punitive damages, and attorney fees and costs, including prejudgment and post-

judgement interest. (Id. Prayer for Relief).

        45.     Plaintiffs seek an award of damages on behalf of themselves and the “tens of

thousands” of members of the proposed class. (Id. ¶ 205).

        46.     It is readily apparent from the face of the Complaint that an award of damages for

tens of thousands of class members for all damages that Plaintiffs seek, would exceed $5 million.

Even taking Plaintiffs’ smallest estimate of the size of the class – 10,000 members – the $5 million

threshold for the class is satisfied if the average amount in controversy on each Plaintiff’s claim is

just $500. Given the nature of the claims, it is obvious that each class member seeks more than

that amount. Accordingly, the amount in controversy exceeds $5 million. At any rate, nothing in

the Complaint forecloses the possibility that the aggregate amount in controversy exceeds $5

million. See Back Doctors Ltd. v. Metro. Prop. & Cas. Ins. Co., 637 F.3d 827, 829 (7th Cir. 2011)

(explaining that the amount in controversy requirement is satisfied unless it is “legally impossible”

for plaintiff to recover it).




                                                 19
      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 20 of 25




       WHEREFORE, Tyco and Chemguard hereby remove this action from the Circuit Court of

the State of Wisconsin, La Crosse County, to this Court.



       RESPECTFULLY SUBMITTED this 15th day of September, 2021.


                                        By: Electronically Signed by Atty. Thomas P. Hansfield
                                           Peter A. Tomasi WI Bar No. 1038412
                                           Thomas P. Hansfield WI Bar No. 1122482
                                           FOLEY & LARDNER LLP
                                           777 East Wisconsin Avenue
                                           Milwaukee, WI 53202
                                           Phone: (414) 271-2400
                                           Facsimile: (414) 297-4900
                                           ptomasi@foley.com
                                           thansfield@foley.com

                                           Attorneys for Defendants Chemguard, Inc. and Tyco
                                           Fire Products LP




                                               20
       Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 21 of 25




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2021, I electronically transmitted the foregoing

Notice of Removal to the Clerk’s Office using the CM/ECF System for filing and delivered a copy

of the foregoing via United States Mail to the following:


James R. Koby
KOBY LAW, LLC
201 Main Street, Suite 620
La Crosse, WI 54601
(608) 782-1800
jkoby@kobylawllc.com

Scott J. Curtis
CURTIS LAW FIRM, LLC
201 Main Street, Suite 1000
La Crosse, WI 54601
(608) 784-1605
scott@lacrosselaw.com

Sean O’Flaherty
O’FLAHERTY LAW, LLC
201 Main Street, Tenth Floor
La Crosse, WI 54601
(608) 785-3255
soflaherty@lacrosselaw.com

Counsel for Plaintiffs


Daniel L. Ring
Tyler D. Alfermann
MAYER BROWN LLP
71 South Wacker Drive
Chicago, IL 60606
Tel: (312) 782-0600
dring@mayerbrown.com
talfermann@mayerbrown.com

Counsel for Defendant 3M Company


Peter Condron
Clifford J. Zatz
                                               21
      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 22 of 25




Laura Offenbacher Aradi
CROWELL & MORING
1001 Pennsylvania Avenue, NW
Washington, D.C. 20004-2595
Telephone: 202.624.2500
Facsimile: 202.628.5116
pcondron@crowell.com
czatz@crowell.com
laradi@crowell.com

Counsel for Defendant AGC Chemicals Americas Inc.


Jennifer Simon
Alan Truitt
KAZMAREK MOWREY CLOUD LASETER LLP
1230 Peachtree Street N.E., Suite 900
Atlanta, Georgia 30309
404-812-0126
jsimon@kmcllaw.com
atruitt@kmcllaw.com

Counsel for Defendant Amerex Corporation


Heidi Levine
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, IL 60603
Tel: (312) 853-7000
hlevine@sidley.com

Counsel for Defendant Arkema Inc.


Melanie Black Dubis
Charles Raynal
PARKER POE ADAMS & BERNSTEIN LLP
301 Fayetteville Street, Suite 400
Raleigh, NC 27601
Tel: (919) 835-4511
Fax: (919) 834-4564
charlesraynal@parkerpoe.com
melaniedubis@parkerpoe.com

Counsel for Defendants Archroma Management LLC, and Clariant Corporation

                                           22
      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 23 of 25




Matt Holian
DLA PIPER LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110-1447
Tel: (617) 406-6009
matt.holian@us.dlapiper.com

John Wellschlager
DLA PIPER LLP (US)
The Marbury Building
6224 Smith Avenue
Baltimore, MD 21209-3600
Tel: (410) 580-4281
john.wellschlager@dlapiper.com

Counsel for Defendant BASF Corporation


Michael L. Carpenter
GRAY LAYTON KERSH SOLOMON FURR & SMITH, P.A.
Post Office Box 2636
Gastonia, North Carolina 28053-2636
Telephone: 704-865-4400
Facsimile: 704-866-8010
mcarpenter@gastonlegal.com

Counsel for Defendant Buckeye Fire Equipment Company


Jonathan I. Handler
Keith H. Bensten
DAY PITNEY LLP
One Federal Street, 29th Floor
Boston, MA 02110
Tel: (617) 345-4600
kbensten@daypitney.com
jihandler@daypitney.com

Counsel for Defendants Kidde-Fenwal, Inc. and Carrier Global Corporation


Jonathan Blakley
GORDON REES SCULLY MANSUKHANI, LLP
One North Franklin, Suite 800

                                            23
      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 24 of 25




Chicago, IL 60606
Tel: (312) 619-4915
jblakley@grsm.com

Counsel for Defendant ChemDesign Products Inc.


John Parker
Oliver Twaddell
GOLDBERG SEGALLA LLP
711 Third Ave. Suite 1900
New York, NY 10017
Tel: (646) 292-8700
Fax: (646) 292-8701
jparker@goldbergsegalla.com
otwaddell@goldbergsegalla.com

Counsel for Defendant Chemicals Inc.


Kat Hacker
BARTLIT BECK LLP
1801 Wewatta, Suite 1200
Denver, Colorado 80202
Tel: (303) 592-3141
dupont@bartlitbeck.com

Counsel for Defendants Corteva Inc. and DuPont de Nemours Inc.


Kurt D. Weaver
WOMBLE BOND DICKSON (US) LLP
555 Fayetteville Street, Suite 1100
Raleigh, NC 27601
Tel: (919) 755-6770
Fax: (919) 755-6770
kurt.weaver@wbd-us.com

Counsel for Defendant Deepwater Chemicals Inc.


Kirk G. Warner
Clifton L. Brinson
Addie K.S. Ries
SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, L.L.P.
Post Office Box 2611

                                            24
      Case: 3:21-cv-00581-wmc Document #: 1 Filed: 09/15/21 Page 25 of 25




Raleigh, North Carolina 27602-2611
Telephone: (919) 821-1220
Facsimile: (919) 821-6800
kwarner@smithlaw.com
cbrinson@smithlaw.com
aries@smithlaw.com

Counsel for Defendant Dynax Corporation


David R. Erickson
Brent Dwerlkotte
SHOOK, HARDY & BACON L.L.P.
2555 Grand Blvd.
Kansas City, MO
(816) 474-6550
derickson@shb.com
dbdwerlkotte@shb.com

Counsel for Defendants E. I. duPont de Nemours and Company, The Chemours Company, and
The Chemours Company FC, LLC


Ethan R. Ware
WILLIAMS MULLEN
1441 Main Street, Suite 1250
P.O. Box 8116 (29202)
Columbia, SC 29201
Tel: 803.567.4610
Fax: 803.567.4601
eware@williamsmullen.com

Counsel for Defendant Nation Ford Chemical Company


Keith E. Smith
GREENBERG TRAURIG, LLP
Three Logan Square
1717 Arch Street, Suite 400
Philadelphia, PA 19103
Tel: (215) 988-7800
smithkei@gtlaw.com

Counsel for Defendant National Foam Inc.




                                           25
